DETAILED ACTION
The amendment filed 12/14/2020 has been entered.  
Claims 1-3, 5-6, 8-11, 13-15 and 17-24 are pending.  
Claims 4, 7, 12 and 16 are cancelled.  
Claims 1-3, 5-6, 8-11, 13-15 and 17-24 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (Pub. No.: US 20080107082 A1) in view of Lee et al. (Pub. No.: US 20050096051 A1), hereafter respectively referred to as Igarashi and Lee.  
In regard to Claim 1, Igarashi teaches A computer-implemented method, comprising: identifying, with a network controller (application server 30, Para. 32, FIGS. 1, 8.  Application servers 30 holds estimation values, and sends estimation values in accordance with request from the respective base stations 20-1 through 20-8, Para. 37, FIGS. 1, 8), a client device in a network (mobile station 10, Para. 39, FIG. 2.  Application servers 30 is constituted by a plurality of servers, such as an authentication server for carrying out the mobile station authentication process, Para. 36, FIGS. 1, 8), and a first radio of a first network device in the network that is communicatively coupled with the client device (respective base stations 20-1 through 20-8 receive from the application server 30 various application services, and send same to a mobile station, Para. 32, FIGS. 1, 8).  
Igarashi teaches determining one or more sequences of roaming events for a plurality of client devices in the network, wherein at least one sequence of roaming events associated with each client device in the plurality of client devices comprises the first radio (When a change of direction has been detected (S31: YES), the mobile station 10 delivers a detection notification to base station A (20-A) with which it is communicating (S32), Para. 89, FIG. 8).  
Igarashi teaches identifying an application running in the client device (in S13, the handover timing calculating function 23 acquires from the application server 30, in accordance with the type of application that the mobile station 10 is communicating with via the base station 20-1, the estimation value of the time required until this in-progress application can be utilized by the next base station, Para. 58, FIGS. 3, 4).  
Igarashi teaches evaluating an interaction between the client device and one or more radios involved in the one or more sequences of roaming events for the plurality of client devices (base station A (20-A) receives the notification of S32, and selects a base station 20 as a handover candidate (S34), Para. 91, FIGS. 1, 8).  
Igarashi teaches selecting a second radio of a second network device in the network based on predicting that the client device will move in a direction closer to the second radio (When a change-of-direction detection notification is received from the mobile station 10, base station A (20-A) selects a base station 20 based on this notification (corresponds to S23 and S24 of FIG. 6), Para. 91, FIGS. 1, 8).  
Igarashi teaches recommending switching from the first radio of the first network device to the second radio of the second network device to the client device (base station B (20-B) notifies the computed handover timing to the mobile station 10 (S40), Para. 96, FIGS. 1, 8), wherein the switching is delayed or accelerated from the first radio to the second radio based on the application running on the client device (base station B (20-B), queries and acquires from an application server 30 application condition processing times, such as the boot-up time of the application service the mobile station 10 is currently using, and the authentication processing time, Para. 93, FIGS. 1, 8) and the prediction to move in the direction closer to the second radio (base station A (20-A) sends the relayed data, to base station B (20-B), which was selected as a candidate (S35), Para. 92, FIGS. 1, 3, 8).  
Igarashi, although providing an implicit teaching, fails to explicitly teach recommending switching.  
Lee teaches recommending switching from the first radio of the first network device to the second radio of the second network device to the client device (serving base station 640 transmits a MOB_HO_RSP message to the mobile subscriber station 600 in step 635, Para. 63, Table 14, FIG. 6.  As shown in Table 14, the `N_Recommended` contains identifiers of the selected target base stations, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Igarashi since Lee provides a technique for a list of base station recommendations, which can be introduced into the system of Igarashi to permit a mobile station to determine an optimal base station from among possible choices available by a network control process.  


In regard to Claim 11, Igarashi teaches A system, comprising: a memory circuit storing instructions (user data holding function 24 is constituted by a memory, which stores this information, Para. 47, FIG. 3); and one or more processors configured to execute the instructions (handover timing calculation function 23 calculates the handover timing of the mobile station 10, Para. 46, FIG. 3) to cause the system to: identify, with a network controller (application server 30, Para. 32, FIGS. 1, 8.  Application servers 30 holds estimation values, and sends estimation values in accordance with request from the respective base stations 20-1 through 20-8, Para. 37, FIGS. 1, 8), a client device in a network (mobile station 10, Para. 39, FIG. 2.  Application servers 30 is constituted by a plurality of servers, such as an authentication server for carrying out the mobile station authentication process, Para. 36, FIGS. 1, 8), and a first radio of a first network device in the network that is communicatively coupled with the client device (respective base stations 20-1 through 20-8 receive from the application server 30 various application services, and send same to a mobile station, Para. 32, FIGS. 1, 8).  
Igarashi teaches determine one or more sequences of roaming events for a plurality of client devices in the network, wherein at least one sequence of roaming events associated with each client device in the plurality of client devices comprises the first radio (When a change of direction has been detected (S31: YES), the mobile station 10 delivers a detection notification to base station A (20-A) with which it is communicating (S32), Para. 89, FIG. 8).  
Igarashi teaches identify an application running in the client device (in S13, the handover timing calculating function 23 acquires from the application server 30, in accordance with the type of application that the mobile station 10 is communicating with via the base station 20-1, the estimation value of the time required until this in-progress application can be utilized by the next base station, Para. 58, FIGS. 3, 4).  
Igarashi teaches evaluate an interaction between the client device and one or more radios involved in the one or more sequences of roaming events for the plurality of client devices (base station A (20-A) receives the notification of S32, and selects a base station 20 as a handover candidate (S34), Para. 91, FIGS. 1, 8).  
Igarashi teaches select a second radio of a second network device in the network based on predicting that the client device will move in a direction closer to the second radio (When a change-of-direction detection notification is received from the mobile station 10, base station A (20-A) selects a base station 20 based on this notification (corresponds to S23 and S24 of FIG. 6), Para. 91, FIGS. 1, 8).  
Igarashi teaches recommend switching from the first radio of the first network device to the second radio of the second network device to the client device (base station B (20-B) notifies the computed handover timing to the mobile station 10 (S40), Para. 96, FIGS. 1, 8), wherein the switching is delayed or accelerated from the first radio to the second radio based on the application running on the client device (base station B (20-B), queries and acquires from an application server 30 application condition processing times, such as the boot-up time of the application service the mobile station 10 is currently using, and the authentication processing time, Para. 93, FIGS. 1, 8) and the prediction to move in the direction closer to the second radio (base station A (20-A) sends the relayed data, to base station B (20-B), which was selected as a candidate (S35), Para. 92, FIGS. 1, 3, 8).  
Igarashi, although providing an implicit teaching, fails to explicitly teach recommend switching.  
Lee teaches recommend switching from the first radio of the first network device to the second radio of the second network device to the client device (serving base station 640 transmits a MOB_HO_RSP message to the mobile subscriber station 600 in step 635, Para. 63, Table 14, FIG. 6.  As shown in Table 14, the `N_Recommended` contains identifiers of the selected target base stations, Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Igarashi since Lee provides a technique for a list of base station recommendations, which can be introduced into the system of Igarashi to permit a mobile station to determine an optimal base station from among possible choices available by a network control process.  


Claims 2-3, 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee, and further in view of Luna et al. (Pub. No.: US 20140370817 A1), hereafter referred to as Luna.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.  

Luna teaches identifying a client device in a network comprises identifying as a device type of the client device (At a stage 1206 a determination is made as to whether or not the RF signature, based on the analysis at stage 1204 is protocol compatible (e.g., BT, WiFi, Cellular) with one or more RF transceivers (e.g., 820, 830, 840, 850) of the media device 100, Para. 89, FIGS. 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the teachings of Igarashi in view of Lee since Luna provides a technique to detect proximity of other wireless devices and automatically establish a wireless communications link with those other wireless devices and use the link to handle content, media, information, command, control, and other functions (see Luna, Para. 2), which can be introduced into the system of Igarashi in view of Lee to permit compatible devices to form wireless connections and automatically expand the possible services available to users through cooperation of those devices.  

In regard to Claim 3, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.  
Igarashi fails to teach selecting the second radio comprises identifying a compatibility of a manufacturer and a model of the client device with the second radio.  
Luna teaches selecting the second radio comprises identifying a compatibility of a manufacturer and a model of the client device with the second radio (At a stage 1206 a determination is made as to whether or not the RF signature, based on the analysis at stage 1204 is protocol compatible (e.g., BT, WiFi, Cellular) with one or more RF transceivers (e.g., 820, 830, 840, 850) of the media device 100, Para. 89, FIGS. 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the teachings of Igarashi in view of Lee since Luna provides a technique to detect proximity of other wireless devices and automatically establish a wireless communications link with those other wireless devices and use the link to handle content, media, information, command, control, and other functions (see Luna, Para. 2), which can be introduced into the system of Igarashi in view of Lee to permit compatible devices to form wireless connections and automatically expand the possible services available to users through cooperation of those devices.  

In regard to Claim 5, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.  
Igarashi fails to teach selecting a second radio of a second network device in the network comprises identifying a Wi-Fi environment in a vicinity of the client device and selecting the second radio based on the Wi-Fi environment.  
Luna teaches selecting a second radio of a second network device in the network comprises identifying a Wi-Fi environment in a vicinity of the client device and selecting the second radio based on the Wi-Fi environment (At a stage 1206 a determination is made as to whether or not the RF signature, based on the analysis at stage 1204 is protocol compatible (e.g., BT, WiFi, Cellular) with one or more RF transceivers (e.g., 820, 830, 840, 850) of the media device 100, Para. 89, FIGS. 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the teachings of Igarashi in view of Lee since Luna provides a technique to detect proximity of other wireless devices and automatically establish a wireless communications link with those other wireless devices and use the link to handle content, media, information, command, control, and other functions (see Luna, Para. 2), which can be introduced into the system of Igarashi in view of Lee to permit compatible devices to form wireless connections and automatically expand the possible services available to users through cooperation of those devices.  

In regard to Claim 10, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.  
Igarashi fails to teach identifying a similar configuration of a second client device in the network, and switching a communication channel of the second client device from a third radio to the second radio based on a roaming event including the first radio, the second radio, and the client device.  
Luna teaches identifying a similar configuration of a second client device in the network, and switching a communication channel of the second client device from a third radio to the second radio based on a roaming event including the first radio, the second radio, and the client device (At a stage 1216 a determination is made as to whether or not RF signatures from other wireless media devices have been detected.  If other RF signatures have been detected, then a YES branch is taken to the stage 1204 where the RF signatures are analyzed and the process 1200 may continue through the other stages, Para. 89, FIGS. 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the teachings of Igarashi in view of Lee since Luna provides a technique to detect proximity of other wireless devices and automatically establish a wireless communications link with those other wireless devices and use the link to handle content, media, information, command, control, and other functions (see Luna, Para. 2), which can be introduced into the system of Igarashi in view of Lee to permit compatible devices to form wireless connections and automatically expand the possible services available to users through cooperation of those devices.  

In regard to Claim 15, as presented in the rejection of Claim 15, Igarashi in view of Lee teaches a client device.  
Igarashi fails to teach to evaluate an interaction between the client device and one or more radios involved in the one or more sequences of roaming events the one or more processors are configured to identify a Wi-Fi environment in a vicinity of the client device and to select the second radio based on a frequency of using the second radio in the Wi-Fi environment for multiple client devices in the network.  
Luna teaches to evaluate an interaction between the client device and one or more radios involved in the one or more sequences of roaming events the one or more processors are configured to identify a Wi-Fi environment in a vicinity of the client (At a stage 1206 a determination is made as to whether or not the RF signature, based on the analysis at stage 1204 is protocol compatible (e.g., BT, WiFi, Cellular) with one or more RF transceivers (e.g., 820, 830, 840, 850) of the media device 100, Para. 89, FIGS. 11 and 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the teachings of Igarashi in view of Lee since Luna provides a technique to detect proximity of other wireless devices and automatically establish a wireless communications link with those other wireless devices and use the link to handle content, media, information, command, control, and other functions (see Luna, Para. 2), which can be introduced into the system of Igarashi in view of Lee to permit compatible devices to form wireless connections and automatically expand the possible services available to users through cooperation of those devices.  


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee, and further in view of Fu et al. (Pub. No.: US 20150146689 A1), hereafter referred to as Fu.  
	In regard to Claim 13, as presented in the rejection of Claim 11, Igarashi in view of Lee teaches a client device.  

	Fu teaches select a second radio the one or more processors are configured to identify a wireless environment used by the client device and to select the second radio based on a frequency of using the second radio in the wireless environment for multiple client devices in the network (collected historical handover information relates to at least one handover previously performed between the first radio network node 304 and the second radio network node 306 by the user equipment 302.  Apparatus 301 generates a first primary message when a calculated probability p that a handover will occur between the first radio network node 304 and the second radio network node 306 passes a first threshold value.  Para. 82-84, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu with the teachings of Igarashi in view of Lee since Fu provides a technique where current handover information relates to current radio control parameter settings (see Fu, Para. 42), which can be introduced into the system of Igarashi in view of Lee to ensure the effects of a handover are verified as beneficial for the quality of a wireless connection serving a user equipment.  


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee, and further in view of Nazari (Pub. No.: US 20050025181 A1), hereafter referred to as Nazari.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a network.  
Igarashi fails to teach selecting the second radio in the network further comprises determining a bandwidth and a utilization rate of the second radio.  
Nazari teaches selecting the second radio in the network further comprises determining a bandwidth and a utilization rate of the second radio (handover decision making by the terminal's application engine.  Selection may be based on minimum required service (e.g., bandwidth, effective data rate), Para. 135).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazari with the teachings of Igarashi in view of Lee since Nazari provides a technique regarding the availability of a wireless communication service (see Nazari, Para. 10), which can be introduced into the system of Igarashi in view of Lee to permit appropriate selection of wireless connections for the needs of users.  

In regard to Claim 14, as presented in the rejection of Claim 11, Igarashi in view of Lee teaches a client device.  
Igarashi fails to teach, wherein to select the second radio the one or more processors are configured to identify a resource utilization of the application running in the client device and a bandwidth of the second radio.  
(information may be provided as requested by the terminal's application engine; and may be selected and/or ordered. Ordering may be based on any combination of identity of service operators, Para. 135).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazari with the teachings of Igarashi in view of Lee since Nazari provides a technique regarding the availability of a wireless communication service (see Nazari, Para. 10), which can be introduced into the system of Igarashi in view of Lee to permit appropriate selection of wireless connections for the needs of users.  


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee, and further in view of Garg et al. (Pub. No.: US 20150098387 A1), hereafter referred to as Garg.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a network.  
Igarashi fails to teach recommending the second radio to the client device comprises identifying a time window to recommend the second radio to the client device.  
 (Handover activity may also be predicted.  The prediction may take the form of a predicted path for the mobile device for some window of time in the future, Para. 19-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg with the teachings of Igarashi in view of Lee since Garg provides a technique for statistics relating to mobile device cell usage are collected and monitored (see Garg, Para. 4), which can be introduced into the system of Igarashi in view of Lee to predict appropriate selections of wireless connections for the needs of users.  

In regard to Claim 9, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a network.  
Igarashi fails to teach storing a sequence including the first radio, the second radio, and a roaming event including a switch of the client device from the first radio to the second radio in a database.  
Garg teaches storing a sequence including the first radio, the second radio, and a roaming event including a switch of the client device from the first radio to the second radio in a database (a database containing the collected information.  The database may include: handover event records; number of handover events, Para. 27).  
.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mater et al. (Patent No.: US 8089939 B1) in view of Hunukumbure et al. (Pub. No.: US 20170311216 A1) and Igarashi et al. (Pub. No.: US 20080107082 A1), hereafter respectively referred to as Mater, Hunukumbure, and Igarashi.  
In regard to Claim 17, Mater teaches A computer-implemented method, comprising: identifying one or more sequences of roaming events (multiple link quality measurements 205, Col. 3, Lines 51-58, FIG. 2) for client device in a wireless network (client station (STA), which may also be described as a user equipment (UE), Col. 3, Lines 36-39).  
Mater teaches associating at least one roaming event (multiple link quality measurements 205, Col. 3, Lines 51-58, FIG. 2) with an initial radio (current access point (AP), Col. 3, Lines 36-39) and a target radio (candidate APs, Col. 3, Lines 36-39) in the wireless network, and a success metric for the roaming event (step S425 indicates that the current link quality is below the roaming threshold, Col. 6, Lines 59-62, FIG. 4).  
(FIG. 2 shows a diagram of a link quality history, Col. 3, Lines 51-58).  
Mater teaches forming a predictive tool with the communication history for client device (forecasted slope of the link quality model, Col. 4, Lines 11-15, FIG. 2.  The slope of the link quality model 210 can become negative when the link quality degrades and may indicate that the predicted link quality is likely to drop below the roaming threshold 250 at a future time 202, Col. 4, Lines 24-30, FIG. 2).  
Mater fails to teach identifying, with a network controller, one or more sequences of roaming events for multiple client devices, and associating at least one roaming event with a type of a client device involved in the roaming event, and determining a quality of service for the multiple client devices with multiple radios in the wireless network, the radios including the initial radio and the target radio, and forming a predictive tool with the quality of service for the multiple client devices, wherein the predictive tool is enabled to recommend switching between the multiple radios in the wireless network.  
Hunukumbure teaches identifying, with a network controller (central controller 20 in FIG. 1, Para. 67), one or more sequences of roaming events (the proposed scheme is to consider the handovers when a moving cell arrives at a bus/train stop as a group problem, Para. 73) for multiple client devices (A resource management scheme is proposed that makes handover decisions for a group of users, Para. 71).  
Hunukumbure teaches associating at least one roaming event with a type of a client device involved in the roaming event (Certain 5G users will be running delay critical applications with their devices and will be paying for a premium service. These type of users should be prioritized in destination cell and resource allocations. Para. 114).  
Hunukumbure teaches determining a quality of service for the multiple client devices (handover decisions for a group of users taking into account individuals' requirements on QoS, Para. 71) with multiple radios in the wireless network, the radios including the initial radio and the target radio (bus eNB 10 (moving cell), macro eNB 11 (macro cell), bus stop eNB 12 and shop eNB 13 (fixed small cells), Para. 75, FIGS. 1 and 2).  
Hunukumbure teaches forming a predictive tool with the quality of service for the multiple client devices (handover decisions for a group of users taking into account individuals' requirements on QoS.  Group handover decision making process is performed pre-emptively on the basis of prediction on the bi-directional HO traffic upon a bus arriving at a bus stop.  Para. 71).  
Hunukumbure teaches, wherein the predictive tool is enabled to recommend switching between the multiple radios in the wireless network (communication module 22 provides recommendations to eNBs such as handover decisions and resource allocation requirements, Para. 76, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunukumbure with the teachings of Mater since Hunukumbure provides a technique where a central controller is arranged to gather profile data of users based on the data provided by the base stations, make predictions about which users are likely to enter and leave the vehicle at 
	Mater fails to teach, wherein the client device comprises an application running in the client device; wherein the predictive tool is enabled to recommend switching between the multiple radios in the wireless network based on the application running on the client device and a prediction of the client device moving in a direction closer to the target radio.  
Igarashi teaches, wherein the client device comprises an application running in the client device (in S13, the handover timing calculating function 23 acquires from the application server 30, in accordance with the type of application that the mobile station 10 is communicating with via the base station 20-1, the estimation value of the time required until this in-progress application can be utilized by the next base station, Para. 58, FIGS. 3, 4).  
Igarashi teaches, wherein the predictive tool is enabled to recommend switching between the multiple radios in the wireless network (base station B (20-B) notifies the computed handover timing to the mobile station 10 (S40), Para. 96, FIGS. 1, 8) based on the application running on the client device (base station B (20-B), queries and acquires from an application server 30 application condition processing times, such as the boot-up time of the application service the mobile station 10 is currently using, and the authentication processing time, Para. 93, FIGS. 1, 8) and a prediction of the client device moving in a direction closer to the target radio (base station A (20-A) sends the relayed data, to base station B (20-B), which was selected as a candidate (S35), Para. 92, FIGS. 1, 3, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Igarashi with the teachings of Mater in view of Hunukumbure since Igarashi provides a technique where handover involves application information, which can be introduced into the system of Mater in view of Hunukumbure to ensure any handover causes minimized detrimental effects to applications being utilized a user.  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mater in view of Hunukumbur, Igarashi, and further in view of Lee.  
	In regard to Claim 18, as presented in the rejection of Claim 17, Mater in view of Hunukumbur teaches a client device.  
Mater fails to teach determining the quality of service comprises scanning at least the initial radio and the target radio for a signal-to-noise ratio with at least the client device involved in the roaming event.  
	Lee teaches determining the quality of service comprises scanning at least the initial radio and the target radio for a signal-to-noise ratio with at least the client device involved in the roaming event (when the CINR of the pilot channel signal transmitted from the serving base station is smaller than the CINRs of the pilot channel signals transmitted from the neighbor base stations, the mobile subscriber station requests a handover from the serving base station, Para. 51).   
.  


Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mater in view of Hunukumbur, Igarashi, and further in view of Fu.  
	In regard to Claim 19, as presented in the rejection of Claim 17, Mater in view of Hunukumbur teaches a client device.  
Mater fails to teach the roaming event comprises a switch of the client device from the initial radio to the target radio, and forming a predictive tool comprises weighting the roaming event according to a change in quality of service for the client device between the initial radio and the target radio.  
	Fu teaches the roaming event comprises a switch of the client device from the initial radio to the target radio, and forming a predictive tool comprises weighting the roaming event according to a change in quality of service for the client device between the initial radio and the target radio (a radio quality of a first radio network node 304 x seconds before the handover, a radio quality of the first radio network node 304 y seconds after the handover.  Apparatus 301 generates a first primary message when a calculated probability p that a handover will occur between the first radio network node 304 and the second radio network node 306 passes a first threshold value.  Para. 82-84, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu with the teachings of Mater in view of Hunukumbur since Fu provides a technique where current handover information relates to current radio control parameter settings (see Fu, Para. 42), which can be introduced into the system of Mater in view of Hunukumbur to ensure the effects of a handover are verified as beneficial for the quality of a wireless connection serving a user equipment.  

In regard to Claim 20, as presented in the rejection of Claim 17, Mater in view of Hunukumbur teaches a client device.  
Mater fails to teach forming the predictive tool comprises adjusting the predictive tool to identify the target radio before a drop in a quality of service for the client device with the initial radio below a pre-selected threshold.  
	Fu teaches forming the predictive tool comprises adjusting the predictive tool to identify the target radio before a drop in a quality of service for the client device with the initial radio below a pre-selected threshold (Apparatus 301 generates a first primary message when a calculated probability p that a handover will occur between the first radio network node 304 and the second radio network node 306 passes a first threshold value.  Para. 82-84, FIG. 3).  
.  


Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Lee, and further in view of Kumar et al. (Pub. No.: US 20180295548 A1), hereafter referred to as Kumar.
In regard to Claim 21, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.
Igarashi fails to teach, wherein predicting that the client device will move in the direction closer to the second radio is based on client device history of a similar device to the client device.
	Kumar teaches, wherein predicting that the client device will move in the direction closer to the second radio is based on client device history of a similar device to the client device (values for received signal strength for which a handover is indicated may be a value sent to the predictive roaming application based on historical learning of the environment, Para. 111).  


In regard to Claim 22, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.
Igarashi fails to teach, wherein predicting that the client device will move in the direction closer to the second radio is based on a determination that most client devices follow a same trajectory in a floor plan.
	Kumar teaches, wherein predicting that the client device will move in the direction closer to the second radio is based on a determination that most client devices follow a same trajectory in a floor plan (values for received signal strength for which a handover is indicated may be a value sent to the predictive roaming application based on historical learning of the environment, Para. 111).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with the teachings of Igarashi in view of Lee since Kumar provides a technique for performing handover based on detected network conditions, which can be introduced into the system of Igarashi in view of Lee to ensure handovers are optimized in timing to ensure minimized impact on user communications and to prevent unnecessary handovers.  

In regard to Claim 23, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.
Igarashi fails to teach, wherein predicting that the client device will move in the direction closer to the second radio is based on a beacon report from the client device.
	Kumar teaches, wherein predicting that the client device will move in the direction closer to the second radio is based on a beacon report from the client device (make handover decisions based on prior beacon integrity information, Para. 85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with the teachings of Igarashi in view of Lee since Kumar provides a technique for performing handover based on detected network conditions, which can be introduced into the system of Igarashi in view of Lee to ensure handovers are optimized in timing to ensure minimized impact on user communications and to prevent unnecessary handovers.  

In regard to Claim 24, as presented in the rejection of Claim 1, Igarashi in view of Lee teaches a client device.
Igarashi fails to teach, recommending the second radio to the client device includes identifying a time window to recommend the second radio to the client device based on the beacon report.
	Kumar teaches, recommending the second radio to the client device includes identifying a time window to recommend the second radio to the client device based on (in an interval of typically three (3) seconds, may force a handover according to the handover triggering process, Para. 85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with the teachings of Igarashi in view of Lee since Kumar provides a technique for performing handover based on detected network conditions, which can be introduced into the system of Igarashi in view of Lee to ensure handovers are optimized in timing to ensure minimized impact on user communications and to prevent unnecessary handovers.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  Page 13 of the Remarks presents the argument that For at least the reasons discussed above, Applicant respectfully submits that Mater in view of Lee has not been shown to teach such subject matter as recited in independent claim 1.  This argument is not persuasive.  The limitations introduced by the amendment of Claim 1, which are not taught by Lee, are taught by Igarashi et al. (Pub. No.: US 20080107082 A1).  

Page 13 of the Remarks presents the argument that Independent claim 11 recites substantially similar features of claim 1 and is, thus, patentable for the same reasons. Therefore, Applicant respectfully submits that independent claim 11 is allowable over Mater in view of Lee.  This argument is not persuasive.  The limitations introduced by the amendment of Claim 11, which are not taught by Lee, are taught by Igarashi et al. (Pub. No.: US 20080107082 A1).  

Page 14 of the Remarks presents the argument that For at least the reasons discussed above, Applicant respectfully submits that Mater in view of Hunukumbure has not been shown to teach such subject matter as recited in independent claim 17.  This argument is not persuasive.  The limitations introduced by the amendment of Claim 17, which are not taught by Mater and Hunukumbure, are taught by Igarashi et al. (Pub. No.: US 20080107082 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lau et al. (Pub. No.: US 20160135104 A1), Para. 107, FIG. 8 is a flow diagram of an example process 800 for determining a handover wait time for a user device based on one or more application.  
Fox et al. (Pub. No.: US 20130029708 A1), Para. 211-217, FIG. 10.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Joshua Smith  
/J.S./  
2-13-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477